DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7, 8, and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: A sample introduction device that heats a sample tube containing a sample to desorb a sample compound and introduce the sample compound into an analysis section, the sample introduction device comprising: a shaft heating section that heats the shaft that has been pulled out from the sample tube, in combination with all other limitations of independent claim 1, is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record.  Further,  a sample introduction device that heats a sample tube containing a sample to desorb a sample compound and introduce the sample compound into an analysis section, the sample introduction device comprising: a sample removing mechanism includes a shaft that is inserted into the sample tube to push out the sample, the shaft including a through hole; and an extrusion gas supply section that supplies extrusion gas into the through hole of the shaft to cause the extrusion gas to be ejected from a distal end of the shaft toward the sample in the sample tube, in combination with all other limitations of independent claim 8, is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 14, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861